Name: Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union
 Type: Decision
 Subject Matter: competition;  tariff policy;  European construction;  international trade;  Europe
 Date Published: 1996-02-13; 2014-01-17

 Avis juridique important|21996D0213(01)Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union Official Journal L 035 , 13/02/1996 P. 0001 - 0047DECISION No 1/95 OF THE EC-TURKEY ASSOCIATION COUNCIL of 22 December 1995 on implementing the final phase of the Customs Union (96/142/EC)THE EC-TURKEY ASSOCIATION COUNCIL,Having regard to the Agreement establishing an Association between the European Economic Community and Turkey, hereinafter referred to as the 'Ankara Agreement`,Considering that the objectives set out by the Ankara Agreement, and in particular by its Article 28, which established the Association between Turkey and the Community maintain their significance at this time of great political and economic transformation on the European scene;Recalling its resolution of 8 November 1993 in which it reaffirmed the will of the Parties to enter into the Customs Union according to the calendar and modalities set out in the Ankara Agreement and its Additional Protocol;Considering that the Association relations as provided for in Article 5 of the Ankara Agreement are entering into their final phase based on the Customs Union, which will complete the transitional phase through the fulfilment by the two parties of their reciprocal obligations and which leads to the elaboration of the modalities for the effective functioning of the Customs Union within the framework of the Ankara Agreement and Additional Protocol;Considering that the Customs Union represents an important qualitative step, in political and economic terms, within the Association relations between the Parties;Having met in Brussels on 6 March 1995,HAS DECIDED AS FOLLOWS:Article 1Without prejudice to the provisions of the Ankara Agreement, its Additional and Supplementary Protocols, the Association Council hereby lays down the rules for implementing the final phase of the Customs Union, laid down in Articles 2 and 5 of the abovementioned Agreement.CHAPTER I FREE MOVEMENT OF GOODS AND COMMERCIAL POLICY Article 2This Chapter shall apply to products other than agricultural products as defined in Article 11 of the Association Agreement. The special provisions relating to agricultural products are set out in Chapter II of this Decision.Article 31. This Chapter shall apply to goods:- produced in the Community or Turkey, including those wholly or partially obtained or produced from products coming from third countries which are in free circulation in the Community or in Turkey,- coming from third countries and in free circulation in the Community or in Turkey.2. Products from third countries shall be considered to be in free circulation in the Community or in Turkey if the import formalities have been complied with and any customs duties or charges having equivalent effect which are payable have been levied in the Community or in Turkey, and if they have not benefited from a total or partial reimbursement of such duties or charges.3. The customs territory of the Customs Union shall comprise:- the customs territory of the Community as defined in Article 3 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1),- the customs territory of Turkey.4. This Chapter shall also apply to goods obtained or produced in the Community or in Turkey, in the manufacture of which products coming from third countries and not in free circulation either in the Community or in Turkey were used.These provisions shall, however, apply to those goods only if the import formalities have been complied with and any customs duties or charges having equivalent effect payable on third-country products used in their manufacture have been levied in the exporting State.5. If the exporting State does not apply the provisions of the second subparagraph of paragraph 4, the goods referred to in the first subparagraph of paragraph 4 shall not be considered to be in free circulation and the importing State shall therefore apply the customs legislation applying to goods from third countries.6. The Customs Cooperation Committee set up by Decision No 2/69 of the Association Council shall determine the methods of administrative cooperation to be used in implementing paragraphs 1, 2 and 4.SECTION I Elimination of customs duties and charges having equivalent effect Article 4Import or export customs duties and charges having equivalent effect shall be wholly abolished between the Community and Turkey on the date of entry into force of this Decision. The Community and Turkey shall refrain from introducing any new customs duties on imports or exports or any charges having equivalent effect from that date. These provisions shall also apply to customs duties of a fiscal nature.SECTION II Elimination of quantitative restrictions or measures having equivalent effect Article 5Quantitative restrictions on imports and all measures having equivalent effect shall be prohibited between the Parties.Article 6Quantitative restrictions on exports and all measures having equivalent effect shall be prohibited between the Parties.Article 7The provisions of Articles 5 and 6 shall not preclude prohibitions or restrictions on imports, exports or goods in transit justified on grounds of public morality, public policy or public security; the protection of health and life of humans, animals or plants; the protection of national treasures possessing artistic, historic or archaeological value; or the protection of industrial and commercial property. Such prohibitions or restrictions shall not, however, constitute a means of arbitrary discrimination or a disguised restriction on trade between the Parties.Article 81. Within five years from the date of entry into force of this Decision, Turkey shall incorporate into its internal legal order the Community instruments relating to the removal of technical barriers to trade.2. The list of these instruments and the conditions and detailed arrangements governing their implementation by Turkey shall be laid down by decision of the Association Council within a period of one year from the date of entry into force of this Decision.3. This provision shall not preclude the application by Turkey, with effect from the date of entry into force of this Decision, of Community instruments deemed to be of particular importance.4. The Parties stress the importance of effective cooperation between them in the fields of standardization, metrology and calibration, quality, accreditation, testing and certification.Article 9When Turkey has put into force the provisions of the Community instrument or instruments necessary for the elimination of technical barriers to trade in a particular product, trade in that product between the Parties shall take place in accordance with the conditions laid down by those instruments, without prejudice to the application of the provisions of this Decision.Article 101. With effect from the date of entry into force of this Decision, and during the period required for the application by Turkey of the instruments referred to in Article 9, Turkey shall refrain from impeding the placing on the market or taking into service on its territory of products from the Community the conformity of which with the Community Directives defining the requirements to be met by such products has been attested to, in accordance with the conditions and the procedures laid down in those Directives.2. By way of derogation from paragraph 1, if Turkey finds that a product, the conformity of which with the Community Directives has been attested to in accordance with paragraph 1, and which is used in accordance with its intended purpose, fails to satisfy one of the requirements referred to in Article 7, it may take all appropriate measures, in accordance with the conditions and procedures provided for in paragraph 3, to withdraw the product in question from the market, or to prohibit or restrict its being placed on the market or taken into service.3. (a) If Turkey is considering taking a measure under paragraph 2, it shall, forthwith, notify the Community through the Customs Union Joint Committee and shall provide all relevant information.(b) The Parties shall immediately enter into consultations within the Customs Union Joint Committee to find a mutually acceptable solution.(c) Turkey may not take a measure mentioned in paragraph 2 until one month has elapsed after the date of notification provided for in paragraph 3 (a) unless the consultation procedure under paragraph 3 (b) has been concluded before the expiry of the time limit. When exceptional circumstances requiring immediate action render prior examination impossible, Turkey may apply forthwith the measure strictly necessary to remedy the situation.(d) Turkey shall forthwith inform the Customs Union Joint Committee of the measure it has taken and shall provide all relevant information.(e) The Community may at any time request the Customs Union Joint Committee to review such measure.4. The provisions of paragraphs 1 and 2 shall apply, mutatis mutandis, to foodstuffs.Article 11During the period required for the application by Turkey of the instruments referred to in Article 9, the Community will accept the results of the procedures applied in Turkey for assessing the conformity of industrial products with the requirements of Community law, provided that those procedures are in conformity with the requirements in force in the Community, and on the understanding that, in the motor vehicles sector, Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (2) shall apply in Turkey.SECTION III Commercial policy Article 121. From the date of entry into force of this Decision, Turkey shall, in relation to countries which are not members of the Community, apply provisions and implementing measures which are substantially similar to those of the Community's commercial policy set out in the following Regulations:- Council Regulation (EC) No 3285/94 (3) common rules for imports),- Council Regulation (EC) No 519/94 (4) (common rules for imports from certain third countries),- Council Regulation (EC) No 520/94 (5) (Community procedure for administering quantitative quotas (implementing provisions: Commission Regulation (EC) No 738/94 (6),- Council Regulations (EC) No 3283/94 (7) and (EC) No 3284/94 (8) (protection against dumped and subsidized imports),- Council Regulation (EC) No 3286/94 (9) (Community procedures in the field of the common commercial policy),- Council Regulation (EEC) No 2603/69 (10) (establishing common rules for exports),- Council Decision 93/112/EEC (11) (officially supported export credits),- Council Regulation (EC) No 3036/94 (12) (outward processing arrangements for textiles and clothing),- Council Regulation (EC) No 3030/93 (13) (textile imports under common rules),- Council Regulation (EC) No 517/94 (14) (textile imports under autonomous arrangements),- Council Regulation (EC) No 3951/92 (15) (textile imports from Taiwan).2. In conformity with the requirements of Article XXIV of the GATT Turkey will apply as from the entry into force of this Decision, substantially the same commercial policy as the Community in the textile sector including the agreements or arrangements on trade in textile and clothing. The Community will make available to Turkey the cooperation necessary for this objective to be reached.3. Until Turkey has concluded these arrangements, the present system of certificates of origin for the exports of textile and clothing from Turkey into the Community will remain in force and such products not originating from Turkey will remain subject to the application of the Communities commercial policy in relation to the third countries in question.4. The provisions of this Decision shall not constitute a hindrance to the implementation by the Community and Japan of their Arrangement relating to trade in motor vehicles, mentioned in the Annex to the Agreement on safeguards attached to the Agreement setting up the World Trade Organization.Before the entry into force of this Decision, Turkey and the Community will define the modalities of cooperation in order to prevent the circumvention of the said Arrangement.In the absence of such modalities, the Community reserves the right to take, in respect of imports into its territory, any measure rendered necessary by the application of the said Arrangement.SECTION IV Common Customs Tariff and preferential tariff policies Article 131. Upon the date of entry into force of this Decision, Turkey shall, in relation to countries which are not members of the Community, align itself on the Common Customs Tariff.2. Turkey shall adjust its customs tariff whenever necessary to take account of changes in the Common Customs Tariff.3. The Customs Cooperation Committee shall determine what measures are appropriate to implement paragraphs 1 and 2.Article 141. Turkey shall be informed of any decisions taken by the Community to amend the Common Customs Tariff, to suspend or reintroduce duties and any decision concerning tariff quotas or ceilings in sufficient time for it simultaneously to align the Turkish customs tariff on the Common Customs Tariff. Prior consultations shall be held within the Customs Union Joint Committee for this purpose.2. Where the Turkish customs tariff cannot be aligned simultaneously on the Common Customs Tariff, the Customs Union Joint Committee may decide to grant a period of time for this to be undertaken. Under no circumstances may the Customs Union Joint Committee authorize Turkey to apply a customs tariff which is lower than the Common Customs Tariff for any product.3. If Turkey wishes to suspend on temporary basis or resume duties other than as envisaged in paragraph 1, Turkey will make a prompt notification to the Community. Consultations on the abovementioned decisions will be held in the Joint Customs Union Committee.Article 15By way of derogation from Article 13 and in accordance with Article 19 of the Additional Protocol, Turkey may retain until 1 January 2001 customs duties higher than the Common Customs Tariff in respect of third countries for products agreed by the Association Council.Article 161. With a view to harmonizing its commercial policy with that of the Community, Turkey shall align itself progressively with the preferential customs regime of the Community within five years as from the date of entry into force of this Decision. This alignment will concern both the autonomous regimes and preferential agreements with third countries. To this end, Turkey will take the necessary measures and negotiate agreements on mutually advantageous basis with the countries concerned. The Association Council shall periodically review the progress made.2. In each of the cases referred to in paragraph 1 the granting of these tariff preferences shall be conditional on complicance with provisions relating to the origin of products identical to those governing the granting of such preferences by the Community.3. (a) Where, during the period referred to in paragraph 1, Turkey maintains a tariff policy different from that of the Community, goods imported from third countries into the Community and released for free circulation with preferential treatment by reason of their country of origin or of exportation shall be subject to the payment of a compensatory levy if they are imported into Turkey, in the following circumstances:- they have been imported from countries to which the same preferential tariff treatment is not granted by Turkey, and- they can be identified as imported from these countries, and- the duty to be paid in Turkey is at least five percentage points higher than that applicable in the Community, and- an important distortion of traffic related to these goods has been observed.(b) The Customs Union Joint Committee shall establish the list of the goods to which the compensatory levy applies, as well as the amount of this levy.SECTION V Processed agricultural products not covered by Annex II to the Treaty establishing the European Community Article 17The provisions of this Section apply to goods listed in Annex 1.Article 18Notwithstanding Article 13, Turkey may apply on imports from third countries of goods listed in Annex 1 an agricultural component. The agricultural component shall be established in accordance with Article 19.Article 191. The agricultural component applicable to goods imported into Turkey shall be obtained by adding together the quantities of basic agricultural products considered to have been used for the manufacture of the goods in question multiplied by the basic amount corresponding to each of these basic agricultural products as defined in paragraph 3.2. (a) The basic agricultural products to be taken into account are listed in Annex 2.(b) The quantities of basic agricultural products to be taken into account are set out in Annex 3.(c) In the case of goods classified under the nomenclature codes for which reference is made in Annex 3 to Annex 4, the amounts of the agricultural component to be taken into account are set out in Annex 4.3. The basic amount corresponding to each basic agricultural product is the amount of the charge applicable on import into Turkey of the agricultural product originating in a non-preferential third country during the reference period applicable to agricultural products. The basic amounts are set out in Annex 5.Article 201. Notwithstanding Article 4, Turkey and the Community may apply agricultural components established in accordance with the provisions below in trade with each other.2. Such agricultural components, reduced in accordance with Article 22 where applicable, shall only apply to goods listed in Annex 1.3. The Community shall apply to Turkey the same specific duties that represent the agricultural component applicable to third countries.4. Turkey shall apply to imports from the Community the agricultural component applied in accordance with Article 19.Article 21Notwithstanding the modalities set out in this Decision a derogation regime is foreseen for the goods listed in the Annex 6/Table 1 and Annex 6/Table 2 in which the import charges in Turkey will be reduced in three steps over a period of three years for the former and one year for the latter. The level of those import charges is set in Annex 6/Table 1 and Annex 6/Table 2.At the end of the relevant periods the provisions of this Section shall apply fully.Article 221. Where, in trade between the Community and Turkey, the duty applicable to a basic agricultural product is reduced, the agricultural component determined in accordance with Article 20 (4) for imports into Turkey or that referred to in Article 20 (3), for imports into the Community, shall be reduced proportionately.2. Where the reductions referred to in paragraph 1 are effected within the limits of a quota, a list of goods and quantities to which the reduced agricultural component is applicable shall be drawn up by the Association Council.3. The provisions of paragraphs 1 and 2 above apply to the import charges referred to in Article 21.Article 23If imports of one or more of the products covered by the derogation regime cause or threaten to cause in Turkey serious disturbances which may endanger the objectives of the Customs Union for processed agricultural products, consultations between the Parties shall be held within the Customs Union Joint Committee, with a view to finding a mutually acceptable solution.If such a solution cannot be found, the Customs Union Joint Committee may recommend appropriate ways of maintaining the proper functioning of the Customs Union without prejudice to the provisions of Article 63.CHAPTER II AGRICULTURAL PRODUCTS Article 241. The Association Council hereby reaffirms the Parties' common objective to move towards the free movement of agricultural products between themselves as provided for in Articles 32 to 35 of the Additional Protocol.2. The Association Council notes that an additional period is required to put in place the conditions necessary to achieve free movement of these products.Article 251. Turkey shall adjust its policy in such a way as to adopt the common agricultural policy measures required to establish freedom of movement of agricultural products. It shall communicate to the Community the decisions taken in that respect.2. The Community shall take account as far as possible of Turkish agriculture's interests when developing its agricultural policy and shall notify Turkey of the relevant Commission proposals and the decisions taken on the basis of these proposals.3. Consultations may be held within the Association Council on the proposals and decisions referred to in paragraph 2 and on the measures which Turkey intends to take in the agricultural field pursuant to paragraph 1.Article 26The Community and Turkey shall progressively improve, on a mutually advantageous basis, the preferential arrangements which they grant each other for their trade in agricultural products. The Association Council shall regularly examine the improvements made to these preferential arrangements.Article 27The Association Council shall adopt the provisions necessary to achieve the free movement of agricultural products between the Community and Turkey once it has established that Turkey has adopted the common agricultural policy measures referred to in Article 25 (1).CHAPTER III CUSTOMS PROVISIONS Article 281. On the date of entry into force of this Decision, Turkey shall adopt provisions in the following fields, based on Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code and Commission Regulation (EEC) No 2454/93 of 2 July 1993 (16) laying down the implementing provisions thereof:(a) origin of goods;(b) customs value of goods;(c) introduction of goods into the territory of the Customs Union;(d) customs declaration;(e) release for free circulation;(f) suspensive arrangements and customs procedures with economic impact;(g) movement of goods;(h) customs debt;(i) right of appeal.2. Turkey shall take the measures necessary to implement, on the date of entry into force of this Decision, provisions based on:(a) Council Regulation (EEC) No 3842/86 of 1 December 1986 laying down measures to prohibit the release for free circulation of counterfeit goods (17) and Commission Regulation (EEC) No 3077/87 of 14 October 1987 laying down the implementing measures thereof (18);(b) Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duties (19) and Commission Regulations (EEC) No 2287/83, (EEC) No 2288/83, (EEC) No 2289/83 and (EEC) No 2290/83 of 29 July 1983 laying down the implementing measures thereof (20);(c) Council Regulation (EEC) No 616/78 on proof of origin for certain textile products falling within Chapter 51 or Chapters 53 to 62 of the Common Customs Tariff and imported into the Community, and on conditions for the acceptance of such proof (21).3. The Customs Cooperation Committee shall lay down the appropriate measures to implement paragraphs 1 and 2.Article 29Mutual assistance on customs matters between the administrative authorities of the Parties shall be governed by the provisions of Annex 7, which on the Community side, covers those matters falling under the Community competence.Article 30The Customs Cooperation Committee shall elaborate the appropriate provisions on mutual assistance on the recovery of debts, before the entry into force of this Decision.CHAPTER IV APPROXIMATION OF LAWS SECTION I Protection of intellectual, industrial and commercial property Article 311. The Parties confirm the importance they attach to ensuring adequate and effective protection and enforcement of intellectual, industrial and commercial property rights.2. The Parties recognize that the Customs Union can function properly only if equivalent levels of effective protection of intellectual property rights are provided in both constituent parts of the Customs Union. Accordingly, they undertake to meet the obligations set out in Annex 8.SECTION II Competition A. Competition rules of the Customs Union Article 321. The following shall be prohibited as incompatible with the proper functioning of the Customs Union, in so far as they may affect trade between the Community and Turkey: all agreements between undertakings, decisions by associations of undertakings and concerted practices which have as their object or effect the prevention, restriction or distortion of competition, and in particular those which:(a) directly or indirectly fix purchase or selling prices or any other trading conditions;(b) limit or control production, markets, technical development or investment;(c) share markets or sources of supply;(d) apply dissimilar conditions to equivalent transactions with other trading parties, thereby placing them at a competitive disadvantage;(e) make the conclusion of contracts subject to acceptance by the other parties of supplementary obligations which, by their nature or according to commercial usage, have no connection with the subject of such contracts.2. Any agreements or decisions prohibited pursuant to this Article shall automatically be void.3. The provisions of paragraph 1 may, however, be declared inapplicable in the case of:- any agreement or category of agreements between undertakings,- any decision or category of decisions by associations of undertakings,- any concerted practice or category of concerted practiceswhich contributes to improving the production or distribution of goods or to promoting technical or economic progress, which allowing consumers a fair share of the resulting benefit, and which does not:(a) impose on the undertakings concerned restrictions which are not indispensable to the attainment to these objectives;(b) afford such undertakings the possibility of eliminating competition in respect of a substantial part of the products in question.Article 331. Any abuse by one or more undertakings of a dominant position in the territories of the Community and/or of Turkey as a whole or in a substantial part thereof shall be prohibited as incompatible with the proper functioning of the Customs Union, in so far as it may affect trade between the Community and Turkey.2. Such abuse may, in particular, consist in:(a) directly or indirectly imposing unfair purchase or selling prices or other unfair trading conditions;(b) limiting production, markets or technical development to the prejudice of consumers;(c) applying dissimilar conditions to equivalent transactions with other trading parties, thereby placing them at a competitive disadvantage;(d) making the conclusion of contracts subject to acceptance by the other parties of supplementary obligations which, by their nature or according to commercial usage, have no connection with the subject of such contracts.Article 341. Any aid granted by Member States of the Community or by Turkey through State resources in any form whatsoever which distorts or threatens to distort competition by favouring certain undertakings or the production of certain goods shall, in so far as it affects trade between the Community and Turkey, be incompatible with the proper functioning of the Customs Union.2. The following shall be compatible with the functioning of the Customs Union:(a) aid having a social character, granted to individual consumers, provided that such aid is granted without discrimination related to the origin of the products concerned;(b) aid to make good the damage caused by natural disasters or exceptional occurrences;(c) aid granted to the economy of certain areas of the Federal Republic of Germany affected by the division of Germany, in so far as such aid is required in order to compensate for the economic disadvantages caused by that division;(d) for a period of five years from the entry into force of this Decision, aid to promote economic development of Turkey's less developed regions, provided that such aid does not adversely affect trading conditions between the Community and Turkey to an extent contrary to the common interest.3. The following may be considered to be compatible with the functioning of the Customs Union:(a) in conformity with Article 43 (2) of the Additional Protocol, aid to promote the economic development of areas where the standard of living is abnormally low or where there is serious underemployment;(b) aid to promote the execution of an important project of common European interest or to remedy a serious disturbance in the economy of a Member State of the Community or of Turkey;(c) for a period of five years after the entry into force of this Decision, in conformity with Article 43 (2) of the Additional Protocol, aids aiming at accomplishing structural adjustment necessitated by the establishement of the Customs Union. The Association Council shall review the application of that clause after the aforesaid period.(d) aid to facilitate the development of certain economic activities or of certain economic areas, where such aid does not adversely affect trading conditions between the Community and Turkey to an extent contrary to the common interest;(e) aid to promote culture and heritage conservation where such aid does not adversely affect trading conditions between the Community and Turkey to an extent contrary to the common interest;(f) such other categories of aid as may be specified by the Association Council.Article 35Any practices contrary to Articles 32, 33 and 34 shall be assessed on the basis of criteria arising from the application of the rules of Articles 85, 86 and 92 of the Treaty establishing the European Community and its secondary legislation.Article 36The Parties shall exchange information, taking into account the limitations imposed by the requirements of professional and business secrecy.Article 371. The Association Council shall, within two years following the entry into force of the Customs Union, adopt by Decision the necessary rules for the implementation of Articles 32, 33 and 34 and related parts of Article 35. These rules shall be based upon those already existing in the Community and shall inter alia specify the role of each competition authority.2. Until these rules are adopted,(a) the authorities of the Community or Turkey shall rule on the admissibility of agreements, decisions and concerted practices and on abuse of a dominant position in accordance with Articles 32 and 33;(b) the provisions of the GATT Subsidies Code shall be applied as the rules for the implementation of Article 34.Article 381. If the Community or Turkey considers that a particular practice is incompatible with the terms of Articles 32, 33 or 34, and- is not adequately dealt with under the implementing rules referred to in Article 37, or- in the absence of such rules, and if such practice causes or threatens to cause serious prejudice to the interest of the other Party or material injury to its domestic industry, it may take appropriate measures after consultation within the Joint Customs Union Committee or after 45 working days following referral for such consultation. Priority shall be given to such measures that will least disturb the functioning of the Customs Union.2. In the case of practices incompatible with Article 34, such appropriate measures may, where the General Agreement on Tariffs and Trade applies thereto, only be adopted in conformity with the procedures and under the conditions laid down by the General Agreement on Tariffs and Trade and any other relevant instrument negotiated under its auspices which are applicable between the Parties.B. Approximation of legislation Article 391. With a view to achieving the economic integration sought by the Customs Union, Turkey shall ensure that its legislation in the field of competition rules is made compatible with that of the European Community, and is applied effectively.2. To comply with the obligations of paragraph 1, Turkey shall(a) before the entry into force of the Customs Union, adopt a law which shall prohibit behaviours of undertakings under the conditions laid down in Articles 85 and 86 of the EC Treaty. It shall also ensure that, within one year after the entry into force of the Customs Union, the principles contained in block exemption Regulations in force in the Community, as well as in the case-law developed by EC authorities, shall be applied in Turkey. The Community shall inform Turkey as soon as possible of any procedure related to the adoption, abolition, or modification of block exemption Regulations by the EC after the entry into force of the Customs Union. After such information has been given, Turkey shall have one year to adapt its legislation, if necessary;(b) before the entry into force of the Customs Union, establish a competition authority which shall apply these rules and principles effectively;(c) before the entry into force of this Decision, adapt all its aids granted to the textile and clothing sector to the rules laid down in the relevant Community frameworks and guidelines under Articles 92 and 93 of the EC Treaty. Turkey shall inform the Community of all its aid schemes to this sector as adapted in accordance with these frameworks and guidelines. The Community shall inform Turkey as soon as possible of any procedure related to the adoption, abolition or modification of such frameworks and guidelines by the Community after the entry into force of the Customs Union. After such information as been given, Turkey shall have one year to adopt its legislation;(d) within two years after the entry into force of this Decision, adapt all aid schemes other than those granted to the textile and clothing sector to the rules laid down in Community frameworks and guidelines under Articles 92 and 93 of the EC Treaty. The Community shall inform Turkey as soon as possible of any procedure related to the adoption, abolition or modification of such frameworks and guidelines by the Community. After such information has been given, Turkey shall have one year to adapt its legislation;(e) within two years after the entry into force of the Customs Union, inform the Community of all aid schemes in force in Turkey as adapted in accordance with point (d). If a new scheme is to be adopted, Turkey shall inform the Community as soon as possible of the content of such scheme;(f) notify the Community in advance of any individual aid to be granted to an enterprise or a group of enterprises that would be notifiable under Community frameworks or guidelines had it been granted by a Member State, or of individual aid awards outside of Community frameworks or guidelines above an amount of ECU 12 million and which would have been notified under EC law had it been granted by a Member State.Regarding individual aids granted by Member States and subject to the analysis by the Commission, on the basis of Article 93 of the EC Treaty, Turkey will be informed on the same basis as the Member States.3. The Community and Turkey shall communicate to each other all amendments to their laws concerning restrictive practices by undertakings. They shall also inform each other of the cases when these laws have been applied.4. In relation to information supplied under paragraph 2, points (c), (e) and (f), the Community shall have the right to raise objections against an aid granted by Turkey which it would have deemed unlawful under EC law had it been granted by a Member State. If Turkey does not agree with the Community's opinion, and if the case is not resolved within 30 days, the Community and Turkey shall each have the right to refer the case to arbitration.5. Turkey shall have the right to raise objections and seize the Association Council against an aid granted by a Member State which it deems to be unlawful under EC law. If the case is not resolved by the Association Council within three months, the Association Council may decide to refer the case to the Court of Justice of the European Communities.Article 401. The Community shall inform Turkey as soon as possible of the adoption of any Decision under Articles 85, 86 and 92 of the EC Treaty which might affect Turkey's interests.2. Turkey shall be entitled to ask information about any specific case decided by the Community under Articles 85, 86 and 92 of the EC Treaty.Article 41With regard to public undertakings and undertakings to which special or exclusive rights have been granted, Turkey shall ensure that, by the end of the first year following the entry into force of the Customs Union, the principles of the Treaty establishing the European Economic Community, notably Article 90, as well as the principles contained in the secondary legislation and the case-law developed on this basis, are upheld.Article 42Turkey shall progressively adjust, in accordance with the conditions and the time-table laid down by the Association Council any State monopolies of a commercial character so as to ensure that, by the end of the second year following the entry into force of this Decision, no discrimination regarding the conditions under which goods are procured and marketed exists between nationals of the Member States and of Turkey.Article 431. If the Community or Turkey believes that anti-competitive activities carried out on the territory of the other Party are adversely affecting its interests or the interests of its undertakings, the first Party may notify the other Party and may request that the other Party's competition authority initiate appropriate enforcement action. The notification shall be as specific as possible about the nature of the anti-competitive activities and their effects on the interests of the notifying Party, and shall include an offer for such further information and other cooperation as the notifying Party is able to provide.2. Upon receipt of a notification under paragraph 1 and after such other discussion between the Parties as may be appropriate and useful in the circumstances, the competition authority of the notified Party will consider whether or not to initiate enforcement action, with respect to the anti-competitive activities identified in the notification. The notified Party will advise the notifying Party of its decision. If enforcement action is initiated, the notified Party will advise the notifying Party of its outcome and, to the extent possible, of significant interim developments.3. Nothing in this Article limits the discretion of the notified Party under its competition laws and enforcement policies as to whether or not to undertake enforcement action with respect to the notified anti-competitive activities, or precludes the notifying Party from undertaking enforcement action with respect to such anti-competitive activities.SECTION III Trade defence instruments Article 441. The Association Council shall review upon the request of either Party the principle of application of trade defence instruments other than safeguard by one Party in its relations with the other. During any such review, the Association Council may decide to suspend the application of these instruments provided that Turkey has implemented competition, State aid control and other relevant parts of the acquis communautaire which are related to the internal market and ensured their effective enforcement, so providing a guarantee against unfair competition comparable to that existing inside the internal market.2. The modalities of implementation of anti-dumping measures set out in Article 47 of the Additional Protocol remain in force.Article 45By derogation from the provisions of Section II of Chapter V, the consultation and decision-making procedures referred to in that section shall not apply to trade defence measures taken by either Party.In the framework of the application of trade policy measures towards third countries, the Parties shall endeavour, through exchange of information and consultation, to seek possibilities for coordinating their action when the circumstances and international obligations of both Parties allow.Article 46By derogation from the principle of the free movement of goods laid down in Chapter I where one Party has taken or is taking anti-dumping measures or other measures pursuant to trade policy instruments as referred to in Article 44 in its relations with the other Party or with third countries, that Party may make imports of the products concerned from the territory of the other Party subject to the application of those measures. In such cases it shall inform the Customs Union Joint Committee accordingly.Article 47When completing the formalities involved in importing products of a type covered by trade policy measures, provided for in the preceding Articles, the authorities of the importing State shall ask the importer to indicate the origin of the products concerned on the customs declaration.Additional supporting evidence may be requested where absolutely necessary because of serious and well-founded doubts in order to verify the true origin of the product in question.SECTION IV Government procurement Article 48As soon as possible after the date of entry into force of this Decision, the Association Council will set a date for the initiation of negotiations aiming at the mutual opening of the Parties' respective government procurement markets.The Association Council will review progress in this area annually.SECTION V Direct taxation Article 49No provision of this Decision shall have the effect:- of extending the fiscal advantages granted by either Party in any international agreement or arrangement by which it is bound,- of preventing the adoption or application by either Party of any measure aimed at preventing the avoidance or evasion of taxes,- of opposing the right or either Party to apply the relevant provisions of its tax legislation to taxpayers whose position as regards place of residence is not identical.Indirect taxation Article 501. Neither Party shall, directly or indirectly, impose on the products of the other Party any internal taxation of any kind in excess of that imposed directly or indirectly on similar domestic products.Neither Party shall impose on the products of the other Party any internal taxation of such a nature as to afford indirect protection to other products.2. Products exported to the territory of either of the parties shall not qualify for refunds of internal indirect taxation which exceed the indirect taxation directly or indirectly imposed on those products.3. The Parties shall repeal any provisions existing at the date of the entry into force of this Decision which conflict with the above rules.Article 51The Association Council may recommend the Parties to take measures to approximate laws, regulations or administrative provisions in respect of fields which are not covered by this Decision but have a direct bearing on the functioning of the Association, and of fields covered by this Decision but for which no specific procedure is laid down therein.CHAPTER V INSTITUTIONAL PROVISIONS SECTION I The EC-Turkey Customs Union Joint Committee Article 521. In accordance with Article 24 of the Association Agreement, an EC-Turkey Customs Union Joint Committee is hereby established. The Committee shall carry out exchange of views and information, formulate recommendations to the Association Council and deliver opinions with a view to ensuring the proper functioning of the Customs Union.2. The Parties shall consult within the Committee on any point relating to the implementation of this Decision which gives rise to a difficulty for either of them.3. The Customs Union Joint Committee shall adopt its rules of procedure.Article 531. The Customs Union Joint Committee shall consist of representatives of the Parties.2. The office of Chairman of the Customs Union Joint Committee shall be held alternately, for a period of six months, by the representative of the Community, i.e. the European Commission, and the representative of Turkey.3. In order to carry out its duties, the Customs Union Joint Committee shall meet, as a general rule, at least once a month. It shall also meet on the initiative of its Chairman or at the request of one of the Parties in accordance with its rules of procedure.4. The Customs Union Joint Committee may decide to establish any subcommittee or working party to assist it in carrying out its duties. The Customs Union Joint Committee shall lay down the composition and rules of operation of such subcommittees or working parties in its rules of procedure. Their duties shall be determined by the Customs Union Joint Committee in each individual case.SECTION II Consultation and decision procedures Article 541. In areas of direct relevance to the operations of the Customs Union, and without prejudice to the other obligations deriving from Chapters I to IV Turkish legislation shall be harmonized as far as possible with Community legislation.2. Areas of direct relevance to the operation of the Customs Union shall be commercial policy and agreements with third countries comprising a commercial dimension for industrial products, legislation on the abolition of technical barriers to trade in industrial products, competition and industrial and intellectual property law and customs legislation.The Association Council may decide to extend the list of areas where harmonization is to be achieved in the light of the Association's progress.3. The procedural rules provided for the Articles 55 to 60 shall apply for the purposes of this Article.Article 551. Wherever new legislation is drawn up by the Commission of the European Communities in an area of direct relevance to the operation of the Customs Union and the Commission of the European Communities consults experts from Member States of the Community, it shall also informally consult Turkish experts.2. When transmitting its proposal to the Council of the European Union, the Commission of the European Communities shall send copies thereof to Turkey.3. During the phase preceding the decision of the Council of the European Union, the Parties shall, at the request of either of them, consult each other again within the Customs Union Joint Committee.4. The Parties shall cooperate in good faith during the information and consultation phase with a view to facilitating, at the end of the process, the decision most appropriate for the proper functioning of the Customs Union.Article 561. Where it adopts legislation in an area of direct relevance to the functioning of the Customs Union as defined in Article 54 (2), the Community shall immediately inform Turkey thereof within the Customs Union Joint Committee to allow Turkey to adopt corresponding legislation which will ensure the proper functioning of the Customs Union.2. Where there is a problem for Turkey in adopting the corresponding legislation, the Customs Union Joint Committee shall make every effort to find a mutually acceptable solution maintaining the proper functioning of the Customs Union.Article 571. The principle of harmonization defined in Article 54 shall not affect Turkey's right, without prejudice to its obligations deriving from Chapters I to IV to amend legislation in areas of direct relevance to the functioning of the Customs Union provided the Customs Union Joint Committee has concluded that the amended legislation does not affect the proper functioning of the Customs Union or that the procedures referred to in the paragraphs 2 to 4 of this Article have been accomplished.2. Where Turkey is contemplating new legislation in an area of direct relevance to the functioning of the Customs Union, it shall informally seek the views of the Commission of the European Communities on the proposed legislation in question so that the Turkish legislator may take his decision in full knowledge of the consequences for the functioning of the Customs Union.The Parties shall cooperate in good faith with a view to facilitating, at the end of the process, the decision most appropriate for the proper functioning of the Customs Union.3. Once the proposed legislation has reached a sufficiently advanced stage of drafting, consultations shall be held within the Customs Union Joint Committee.4. Where Turkey adopts legislation in an area of direct relevance to the functioning of the Customs Union, it shall forthwith inform the Community within the Customs Union Joint Committee.If Turkey's adoption of such legislation is likely to disrupt the proper functioning of the Customs Union, the Customs Union Joint Committee shall endeavour to find a mutually acceptable solution.Article 581. If, at the end of the consultations undertaken under the procedure provided for in Article 56 (2) or Article 57 (4), a mutually acceptable solution cannot be found by the Customs Union Joint Committee and if either Party considers that discrepancies in the legislation in question may affect the free movement of goods, deflect trade or create economic problems on its territory, it may refer the matter to the Customs Union Joint Committee which, if necessary, shall recommend appropriate ways of avoiding any injury which may result.The same procedure will be followed if differences in the implementation of legislations in an area of direct relevance to the functioning of the Customs Union, cause or threaten to cause impairment of the free movement of goods, deflections of trade or economic problems.2. If discrepancies between Community and Turkish legislation or differences in their implementation in an area of direct relevance to the functioning of the Customs Union, cause of threaten to cause impairment of the free movement of goods or deflections of trade and the affected Party considers that immediate action is required, it may itself take the necessary protection measures and notify the Customs Union Joint Committee thereof; the latter may decide whether to amend or abolish these measures. Priority should be given to measures which least disturb the functioning of the Customs Union.Article 59In areas of direct relevance to the proper functioning of the Customs Union, the Commission of the European Communities shall ensure Turkish experts are involved as far as possible in the preparation of draft measures to be submitted subsequently to the committees which assist the Commission of the European Communities in the exercise of its executive powers. In this regard, when drafting proposals, the Commission of the European Communities shall consult experts from Turkey on the same basis as it consults experts from the Member States of the Community. Where the matter referred to the Council of the European Union is in accordance with the procedure applying to the type of committee concerned, the Commission of the European Communities shall transmit to the Council of the European Union the views of the Turkish experts.Article 60Turkish experts shall be involved in the work of a number of technical committees which assist the Commission of the European Communities in the exercise of its executive powers in areas of direct relevance to the functioning of the Customs Union where this is required to ensure the proper functioning of the Customs Union. The procedure for such participation shall be decided by the Association Council before the entry into force of this Decision. The list of Committees is contained in Annex 9. If it appears to the Parties that such an involvement should be extended to other Committees, the Customs Union Joint Committee may address the necessary recommendations to the Association Council for decisions.SECTION III Settlement of disputes Article 61Without prejudice to paragraphs 1 to 3 of Article 25 of the Ankara Agreement, if the Association Council fails to settle a dispute relating to the scope or duration of protection measures taken in accordance with Article 58 (2), safeguard measures taken in accordance with Article 63 or rebalancing measures taken in accordance with Article 64, within six months of the date on which this procedure was initiated, either Party may refer the dispute to arbitration under the procedures laid down in Article 62. The arbitration award shall be binding on the Parties to the dispute.Article 621. If a dispute has been referred to arbitration there shall be three arbitrators.2. The two parties to the dispute shall each appoint one arbitrator within 30 days.3. The two arbitrators so designated shall nominate by common agreement one umpire who shall not be a national of either Party. If they cannot agree within two months of their appointment, the umpire shall be chosen by them from seven persons on a list established by the Association Council. The Association Council shall establish and review this list in accordance with its rules of procedure.4. The arbitration tribunal shall sit in Brussels. Unless the Parties decide otherwise, it shall adopt its rules of procedure. It shall take its decisions by majority.SECTION IV Safeguard measures Article 63The Parties confirm that the mechanism and modalities of safeguard measures provided for in Article 60 of the Additional Protocol remain valid.Article 641. If a safeguard or protection measure taken by a Party creates an imbalance between the rights and obligations under this Decision, the other Party may take rebalancing measures in respect of that Party. Priority shall be given to such measures as will least disturb the functioning of the Customs Union.2. The procedures provided for in Article 63 shall apply.CHAPTER VI GENERAL AND FINAL PROVISIONS Entry into force Article 651. This Decision shall enter into force on 31 December 1995.2. During the year 1995, progress in the implementation of this Decision shall be examined regularly within the Association Committee, which will report to the Association Council.3. Before the end of October 1995 the two Parties shall consider within the Association Council whether the provisions of this Decision for the proper functioning of the Customs Union are fulfilled.4. On the basis of the report(s) of the Association Committee, if Turkey on one side or the Community and its Member States on the other side considers that the provisions referred to in paragraph 3 have not been met, this Party can notify to the Association Council its decision to ask for a postponement of the date referred to in paragraph 1. In such a case this date is deferred to 1 July 1996.5. In this case paragraphs 2 to 4 shall apply mutatis mutandis.6. The Association Council may take other appropriate decisions.Interpretation Article 66The provisions of this Decision, in so far as they are identical in substance to the corresponding provisions of the Treaty establishing the European Community shall be interpreted for the purposes of their implementation and application to products covered by the Customs Union, in conformity with the relevant decisions of the Court of Justice of the European Communities.Done at Brussels, 22 December 1995.For the EC-TurkeyAssociation CouncilL. ATIENZA SERNA(1) OJ No L 302, 19. 10. 1992, p. 1. Regulation as amended by the 1994 Act of Accession.(2) OJ No L 42, 23. 2. 1970, p. 1. Directive as last amended by Directive 92/53/EEC (OJ No L 225, 18. 8. 1992, p. 1).(3) OJ No L 349, 31. 12. 1994, p. 53.(4) OJ No L 67, 10. 3. 1994, p. 89. Regulation as last amended by Regulation (EC) No 839/95 (OJ No L 85, 19. 4. 1995, p. 9).(5) OJ No L 66, 10. 3. 1994, p. 1.(6) OJ No L 87, 31. 3. 1994, p. 47. Regulation as last amended by Regulation (EC) No 1150/95 (OJ No L 116, 23. 5. 1995, p. 3).(7) OJ No L 349, 31. 12. 1994, p. 1. Regulation as last amended by Regulation (EC) No 1251/95 (OJ No L 122, 2. 6. 1995, p. 1).(8) OJ No L 349, 31. 12. 1994, p. 22. Regulation as last amended by Regulation (EC) No 1252/95 (OJ No L 122, 2. 6. 1995, p. 2).(9) OJ No L 349, 31. 12. 1994, p. 71. Regulation as last amended by Regulation (EC) No 356/95 (OJ No L 41, 23. 2. 1995, p. 3).(10) OJ No L 324, 27. 12. 1969, p. 25. Regulation as last amended by Regulation (EC) No 3918/91 (OJ No L 372, 31. 12. 1991, p. 31).(11) OJ No L 44, 22. 2. 1993, p. 1.(12) OJ No L 322, 15. 12. 1994, p. 1.(13) OJ No L 275, 8. 11. 1993, p. 1. Regulation as last amended by Regulation (EC) No 1616/95 (OJ No L 154, 5. 7. 1995, p. 3).(14) OJ No L 67, 10. 3. 1994, p. 1. Regulation as last amended by Regulation (EC) No 1325/95 (OJ No L 128, 13. 6. 1995, p. 1).(15) OJ No L 405, 31. 12. 1992, p. 6. Regulation as last amended by Regulation (EC) No 3312/94 (OJ No L 350, 31. 12. 1994, p. 3).(16) OJ No L 253, 11. 10. 1993, p. 1.(17) OJ No L 357, 18. 12. 1986, p. 1.(18) OJ No L 291, 15. 10. 1987, p. 19.(19) OJ No L 105, 23. 4. 1983, p. 105.(20) OJ No L 220, 11. 8. 1983.(21) OJ No L 84, 31. 3. 1978, p. 1.Statements Statement by Turkey on Article 3 (4): Turkey undertakes to ensure that customs duties or charges having equivalent effect levied pursuant to the second subparagraph of Article 3 (4) are not allocated to any specific purpose but accrue to its national budget in the same way as other customs revenue.Statement by the Community on Article 3 (3): 'The Community would recall the special status accorded to Mount Athos in accordance with the joint declaration annexed to the Act of Accession of the Hellenic Republic to the European Communities.`Statement by Turkey on Article 5: 'Without prejudice to Article 5 of this Decision, Turkey intends to retain the provisions of its import regime decree (Turkish Official Journal No 22158bis, 31. 12. 1994) on used motor vehicles whereby subjecting the importation of such products to prior permission; for a certain period following the entry into force of this Decision.`Statement by the Community on textile and clothing on Article 6: '1. Arrangements for trade in textile and clothing products will expire as soon as it is determined that Turkey has effectively implemented the measures for which the adoption is required under this decision, regarding intellectual, industrial and commercial property (Articles 2, 3, 4 and 5 of Annex 8), competition, including the measures regarding public aid (Chapter IV, Section II, Article 39 (1) and (2) (a), (b) and (c)), and that Turkey has put into operation, according to the multilateral rules presently in force, the measures necessary for the alignment of its commercial policy with that of the Community in the textile sector, in particular the arrangements and agreements referred to in Section III Article 12 (2).2. The Community will apply the safeguard measures foreseen in Article 60 of the Additional Protocol if, though Turkey does not fulfil the conditions mentioned in paragraph 1, the present arrangements for trade in textile and clothing products are not extended.3. The Community insists on effective reciprocity in market access in that sector.`Statement by Turkey on textiles and clothing on Article 6: ' 1. If despite the fulfilment by Turkey of the measures referred to in the first paragraph of the Community's Statement on the expiration of arrangements for trade in textile and clothing products, an end has not been put to the said arrangements, Turkey will take appropriate rebalancing measures.2. In reference to paragraph 1 of the Community Statement on textiles and clothing on Article 6, Turkey understands that the measures related to the conclusion by Turkey of agreements or arrangements with third countries in the textile sector signifies that Turkey has taken the necessary steps referred to in Article 12 (2) for such a conclusion, and that, in the meantime, the measures referred to in Article 12 (3) remain applicable.3. Turkey insists on full market access in that sector.`Statement by Turkey on Article 6: 'Turkey deems it necessary to be associated with the work of the Textile Committee.`Statement by Turkey on Article 8: 'Turkey deems it necessary to be associated with the work of the Standards and Technical Regulations Committee with a view to ensuring a level of cooperation commensurate with the aim of harmonization.`Statement by Turkey on Article 8: 'Turkey wishes to stress the importance of a comprehensive, quick and as unburdensome as possible assessment of the instruments, procedures and infrastructures concerning the fulfilment by Turkey of the requirements foreseen in the instruments included in the list referred to in Article 8 (2).Turkey further stresses the need for the Community to proceed to the technical adaptations necessitated by Turkey's fulfilment of the requirements referred to above.`Joint statement on Article 11: 'The Parties agree to engage immediately in discussions at the level of experts on the transposition by Turkey of the acquis communautaire concerning the abolition of technical barriers to trade.`Statement by Turkey on Article 16: 'Turkey may seek consultation within the Association Council regarding the obligations that may arise for it as the result of its membership of the Economic Cooperation Organization (ECO).`Statement by Turkey on Article 16: 'In relation to Article 16, Turkey states that priority will be given to the following preferential agreements: Bulgaria, Hungary, Poland, Romania, Slovakia, Czech Republic, Israel, Estonia, Latvia and Lithuania, Morocco, Tunisia, Egypt.`Statement by the Community on Annex 8: 'For the effective implementation and application of the provisions mentioned in this Annex, the Community is prepared to provide adequate technical assistance to Turkey both before and after entry into force of the Customs Union.`Statement by Turkey on Annex 8, Article 1: 'This commitment does not prejudice Turkey's status as a developing country in the World Trade Organization.`Statement by the Community on Article 44: 'In relation to Article 44 (2), the Community states that the Commission of the European Communities, without prejudice to the position of the Council of the European Union, in the exercise of its responsibilities for anti-dumping and safeguard measures, will offer information to Turkey before the initiation of proceedings. To this effect, appropriate modalities of application of Article 49 will be set out jointly before the entry into force of this Decision. Furthermore the Community will give, on a case by case basis, where appropriate, a clear preference to price undertakings rather than duties in order to conclude anti-dumping cases where injury is found.`Statement by Turkey on Article 48: 'Turkey states its intention to enter into negotiations with a view to acceding to the GATT Government Procurement Agreement.`Statement by Turkey on Article 60: 'During the year 1995, and as Turkey harmonizes its legislation with that of the Community it will seek from the Association Council a decision to extend its involvement to other committees.`Joint statement on Article 65: '1. Any joint decision by the Community and its Member States to request that the entry into force of the Customs Union be postponed pursuant to Article 65 (4) of this Decision will be taken on the basis of a proposal from the Commission of the European Communities and using the same decision-making procedure as for the adoption of this Decision.2. Furthermore, postponement of the entry into force of this Decision shall not affect the contractual obligations entered into by the parties under the terms of the Additional Protocol.`ANNEX 1 >TABLE>ANNEX 2 List of basic products common wheat falling within CN code 1001 90 99durum wheat falling within CN code 1001 10rye falling within CN code 1002 00 00barley falling within CN code 1003 00 90maize falling within CN code 1005 90 00husked rice falling within CN code 1006 20white sugar falling within CN code 1701 99 10isoglucose falling within CN code ex 1702 40 10molasses falling within CN code 1703skimmed milk powder (PG2) falling within CN code ex 0402 10 19whole milk powder (PG3) falling within CN code ex 0402 21 19butter (PG6) falling within CN code ex 0405 00ANNEX 3 >TABLE>ANNEX 4 >TABLE>ANNEX 5 Basic amounts for basic agricultural products (ECU/100 kg) applicable in 1996 by Turkey to imports originating from third countries other than the EC >TABLE> ANNEX 6 >TABLE>>TABLE>ANNEX 7 on mutual assistance between administrative authorities in customs matters Article 1Definitions For the purposes of this Annex:(a) 'customs legislations` shall mean provisions adopted by the European Community and Turkey governing the import, export, transit of goods and their placing under any customs procedure, including measures of prohibition, restriction and control;(b) 'customs duties` shall mean all duties, taxes, fees or other charges which are levied and collected in the territories of the Parties, in application of customs legislation, but not including fees and charges which are limited in amount to the approximate costs of services rendered;(c) 'applicant authority` shall mean a competent administrative authority which has been appointed by a Party for this purpose and which makes a request for assistance in customs matters;(d) 'requested authority` shall mean a competent administrative authority which has been appointed by a Party for this purpose and which receives a request for assistance in customs matters;(e) 'personal data` shall mean all information relating to an identified or identifiable individual.Article 2Scope 1. The Parties shall assist each other, within their competence, in the manner and under the conditions laid down in this Annex, in ensuring that customs legislation is correctly applied, in particular by the prevention, detection and investigation of operations in breach of that legislation.2. Assistance in customs matters, as provided for in this Annex, shall apply to any administrative authority of the Parties which is competent for the application of this Annex. It shall not prejudice the rules governing mutual assistance in criminal matters. Nor shall it cover information obtained under powers exercised at the request of the judicial authorities unless those authorities so agree.Article 3Assistance on request 1. At the request of the applicant authority, the requested authority shall furnish it with any information which may enable it to ensure that customs legislation is correctly applied, including information regarding operations noted or planned which are or could be in breach of such legislation.2. At the request of the applicant authority, the requested authority shall inform it whether goods exported from the territory of one of the Parties have been properly imported into the territory of the other Party, specifying, where appropriate, the customs procedure applied to the goods.3. At the request of the applicant authority, the requested authority shall inform it whether goods imported into the territory of one the Parties have been properly exported from the territory of the other Party, specifying, where appropriate, the customs procedure applied to the goods.4. At the request of the applicant authority, the requested authority shall take the necessary steps to ensure that a special watch is kept on:(a) natural or legal persons of whom there are reasonable grounds for believing that they are breaching or have breached customs legislation;(b) places where goods are stored in a way that gives grounds for suspecting that they are intended to supply operations contrary to customs legislation;(c) movements of goods notified as possibly giving rise to breaches of customs legislation;(d) means of transport for which there are reasonable grounds for believing that they have been, are or may be used in operations in breach of customs legislation.Article 4Spontaneous assistance The Parties shall provide each other, in accordance with their laws, rules and other legal instruments, with assistance if they consider that to be necessary for the correct application of customs legislation, particularly when they obtain information pertaining to:- operations which constitute, or appear to them to constitute, breaches of such legislation and which may be of interest to the other Party,- new means or methods employed in realizing such operations,- goods known to be subject to breaches of customs legislation.Article 5Delivery/notification At the request of the applicant authority, the requested authority shall, in accordance with its legislation, take all necessary measures in order to:- deliver all documents,- notify all decisionsfalling within the scope of this Annex to an addressee residing or established in its territory. In such a case, Article 6 (3) shall apply.Article 6Form and substance of requests for assistance 1. Requests pursuant to this Annex shall be made in writing. Documents necessary for the execution of such requests shall accompany the request. When required because of the urgency of the situation, oral requests may be accepted, but must be confirmed in writing immediately.2. Requests pursuant to paragraph 1 shall include the following information:(a) the applicant authority making the request;(b) the measure requested;(c) the object of and the reason for the request;(d) the laws, rules and other legal elements involved;(e) indications as exact and comprehensive as possible on the natural or legal persons who are the target of the investigations;(f) a summary of the relevant facts and of the inquiries already carried out, except in cases provided for in Article 5.3. Requests shall be submitted in an official language of the requested authority or in a language acceptable to such authority.4. If a request does not meet the formal requirements, its correction or completion may be requested; the ordering of precautionary measures may, however, take place.Article 7Execution of requests 1. In order to comply with a request for assistance, the requested authority or, when the latter cannot act on its own, the administrative department to which the request has been addressed by this authority, shall proceed, within its competence and available resources, as though it were acting on its own account or at the request of other authorities of that same Party, by supplying information already possessed, by carrying out appropriate inquiries or by arranging for them to be carried out.2. Requests for assistance shall be executed in accordance with the law, rules and other legal instruments of the requested Party.3. Duly authorized officials of a Party may, with the agreement of the other Party involved and within the conditions laid down by the latter, obtain from the offices of the requested authority or other authority for which the requested authority is responsible, information relating to the breaches of customs legislation which the applicant authority needs for the purposes of this Annex.4. Officials of a Party may, with the agreement of the other Party involved and within the conditions laid down by the latter, be present at inquiries carried out in the latter's territory.Article 8Form in which information is to be communicated 1. The requested authority shall communicate results of inquiries to the applicant authority in the form of documents, certified copies of documents, reports and the like.2. The documents provided for in paragraph 1 may be replaced by computerized information produced in any form for the same purpose.Article 9Exceptions to the obligation to provide assistance 1. The Parties may refuse to give assistance as provided for in this Annex, where to do so would:(a) be likely to prejudice the sovereignty of Turkey or of a Member State of the Community which has been asked for assistance under this Annex; or(b) be likely to prejudice public policy, security or other essential interests; or(c) involve currency or tax regulations other than regulations concerning customs duties; or(d) violate an industrial, commercial or professional secret.2. Where the applicant authority requests assistance which it would itself be unable to provide if so asked, it shall draw attention to that fact in its request. It shall than be for the requested authority to decide how to respond to such a request.3. If assistance is withheld or denied, the decision and the reasons therefor must be notified to the applicant authority without delay.Article 10Obligation to observe confidentiality 1. Any information communicated in whatsoever form pursuant to this Annex shall be of a confidential nature. It shall be covered by the obligation of official secrecy and shall enjoy the protection extended to like information under the relevant laws of the Party which received it and the corresponding provisions applying to the Community authorities.2. Personal data may only be transmitted if the level of personal protection afforded by the legislations of the Parties is equivalent. The Parties shall ensure at least a level of protection based on the principles of Council of Europe Convention No 108 of 28 January 1981 for the Protection of Individuals with regard to Automatic Processing of Personal Data.Article 11Use of information 1. Information obtained shall be used solely for the purposes of this Annex and may be used within each Party for other purposes only with the prior written consent of the administrative authority which furnished the information and shall be subject to any restrictions laid down by that authority.2. Paragraph 1 shall not impede the use of information in any judicial or administrative proceedings subsequently instituted for failure to comply with customs legislation.The competent authority which supplied that information shall be notified of such use forthwith.3. The Parties may, in their records of evidence, reports and testimonies and in proceedings and charges brought before the courts, use as evidence information obtained and documents consulted in accordance with the provisions of this Annex.Article 12Experts and witnesses An official of a requested authority may be authorized to appear, within the limitations of the authorization granted, as expert or witness in judicial or administrative proceedings regarding the matters covered by this Annex in the jurisdiction of another Party, and produce such objects, documents or authenticated copies thereof as may be needed for the proceedings. The request for an appearance must indicate specifically on what matters and by virtue of what title or qualification of official is to be questioned.Article 13Assistance expenses The Parties shall waive all claims on each other for the reimbursement of expenses incurred pursuant to this Annex, except, as appropriate, for expenses to experts and witnesses and to interpreters and translators who are not public service employees.Article 14Implementation 1. The application of this Annex shall be entrusted to the central customs authorities of Turkey on the one hand and the competent services of the Commission of the European Communities and, where appropriate, to the customs authorities of the EC Member States on the other.They shall decide on all practical measures and arrangements necessary for its application, taking into consideration rules in the field of data protection.2. The Parties shall consult each other and subsequently keep each other informed of the detailed rules of implementation which are adopted in accordance with the provisions of this Annex.Article 15Complementarity 1. This Annex shall complement and not impede application of any agreements on mutual assistance which have been concluded between one or more Member States of the European Community and Turkey. Nor shall it preclude more extensive mutual assistance granted under such agreements.2. Without prejudice to Article 11, these agreements do not prejudice Community provisions governing the communication between the competent services of the Commission and the customs authorities of the Member States of any information obtained in customs matters which could be of Community interest.ANNEX 8 on protection of intellectual, industrial and commercial property Article 11. The Parties confirm the importance they attach to the obligations arising from the Agreement on Trade-related aspects of intellectual property rights concluded in the Uruguay Round of Multilateral Trade Negotiations.In that respect, Turkey undertakes to implement the TRIPS Agreement no later than three years after the entry into force of this Decision.2. As regards the scope, level of protection and the enforcement of intellectual, industrial and commercial property rights between the two Parties, the provisions of the TRIPS Agreement will apply after its entry into force for both Parties to the extent to which there are no rules laid down in this Decision.Article 2Turkey shall continue to improve the effective protection of intellectual, industrial and commercial property rights in order to secure a level of protection equivalent to that existing in the European Community and shall take appropriate measures to ensure that these rights are respected. To this end the following Articles shall apply.Article 3Before the entry into force of this decision, Turkey shall accede to the following multilateral Conventions on intellectual, industrial and commercial property rights:- Paris Act (1971) of the Bern Convention for the protection of liberary and artistic works,- Rome Convention (1961) for the protection of performers, producers of phonograms and broadcasting organizations,- Stockholm Act (1967) of the Paris Convention for the protection of industrial property (as amended in 1979),- Nice Agreement concerning the international classification of goods and services for the purposes of the registration of marks (Geneva Act, 1977, as amended in 1979), and- Patent Cooperation Treaty (PCT, 1970, as amended in 1979 and modified in 1984).Article 4Before the entry into force of this Decision, Turkey shall adopt domestic legislation in the following areas which is equivalent to the legislation adopted in the Community or its Member States:1. Copyright and neighbouring rights legislation which provides for:- the terms of protection in line with Council Directive 93/98/EEC (OJ No L 290 of 24 November 1993),- protection of neighbouring rights in line with Council Directive 92/100/EEC (OJ No L 346 of 27 November 1992),- rental and lending rights in line with Council Directive 92/100/EEC (OJ No L 346 of 27 November 1992),- the protection of computer programmes as literary works in line with Council Directive 91/250/EEC (OJ No L 122 of 17 May 1991).2. Patent legislation which notably provides for:- rules on compulsory licensing meeting at least the TRIPS standards,- patentability of all inventions, other than pharmaceutical products and processes for human and animal health but including agrochemical products and processes (1),- a patent term of 20 years from the filing date.3. Trade and service marks legislation in line with Council Directive 89/104/EEC (OJ No L 40 of 11 February 1989).4. Industrial designs legislations, notably including the protection of designs in textile products (2).5. Protection of geographical indications, including appellations of origin in line with EC legislation (3).6. Legislation on border enforcement against IPR infringements (including at least trademarks, copyrights and neighbouring rights and design rights) in line with Council Regulation (EEC) No 3842/86 (OJ No L 357 of 18 December 1986) (4).Article 5Notwithstanding Article 1 (1) second indent, for the effective administration and enforcement of intellectual property rights, Turkey undertakes before the entry into force of this decision to take all necessary measures for the fulfilment of its obligations under Part III of the TRIPS Agreement.Notwithstanding Article 1 (1) second indent, Turkey also undertakes before the entry into force of this decision to take all necessary measures for the fulfilment of its obligations under Part II, Section 4 (Articles 25 and 26) of the TRIPS Agreement.Article 6No later than two years after the entry into force of this Decision, Turkey will adopt a legislation, or revise the existing one, in order to secure before 1 January 1999 the patentability of pharmaceutical products and processes.Article 7Not later than three years after the entry into force of this Decision Turkey shall:1. accede to the following conventions on intellectual, industrial and commercial property, provided that the EC or all its Member States are Parties to them:- Protocol to the Madrid Agreement concerning the international registration of marks (1989),- Budapest Treaty on the international recognition of the deposit of micro-organisms for the purposes of patent procedure (1977, and amended in 1980), and- International Convention for the protection of new varieties of plants (UPOV, Geneva 1991 Act);2. adopt domestic legislation in the following areas, in order to reach alignment with legislation in the EC:- In the copyright and neighbouring rights area:- legislation on copyright and neighbouring rights applicable to works transmitted by cable or satellite in line with Council Directive 93/83/EEC (OJ No L 248 of 6 October 1993),- protection of databases (5),- In the industrial property area:- protection of topographies of semiconductors in line with Council Directive 87/54/EEC (OJ No L 24 of 27 January 1987),- protection of know-how information and trade secrets legislation in line with Member States' legislation,- protection of plant variety rights (6).Article 8The Association Council may decide that Articles 3 to 7 may also apply to other multilateral conventions or areas of IPR legislation.Article 9The Joint Customs Union Committee shall monitor the implementation and application of the IPR provisions of this Decision and perform other tasks which the Association Council may assign to it. The Committee shall make recommendations to the Association Council which may include the establishment of a subcommittee on IPR.Article 101. The Parties agree that for the purpose of this Decision, intellectual, industrial and commercial property includes in particular copyright, including the copyright in computer programmes, and neighbouring rights, patents, industrial designs, geographical indications including appellations of origin, trade marks and service marks, topographies of integrated circuits as well as protection against unfair competition as referred to in Article 10a of the Paris Convention for the protection of industrial property and protection of undisclosed information on know-how.2. This decision does not imply exhaustion of intellectual, industrial and commercial property rights applied in the trade relations between the two Parties under this Decision.(1) For the record also: proposal for a Council Directive on the protection of biotechnological inventions (OJ No C 44, 16. 2. 1993).(2) For the record: proposal for a Council Directive on the Community design.(3) The list of Regulations in question will be transmitted by the Commission.(4) For the record: proposal for Regulation amending the abovementioned Regulation (OJ No C 238, 29. 9. 1993).(5) See proposal for a Council Directive on the legal protection of databases (OJ No C 156, 23. 6. 1992).(6) See amended proposal for a Council Regulation (EEC) on Community plant variety rights (OJ No C 113, 23. 4. 1993).ANNEX 9 List of committees referred to in Article 60 Committee on NomenclatureCustoms Code CommitteeCommittee on External Trade StatisticsANNEX 10 on the autonomous regimes and preferential agreements referred to in Article 16 1. The autonomous regimes referred to in Article 16 are:- the Generalized System of Preferences,- the regime for goods originating in the Occupied Territories,- the regime for goods originating in Ceuta or Melilla,- the regime for goods originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the territory of the former Yugoslav Republic of Macedonia.2. The preferential agreements referred to in Article 16 are:- the Europe Agreements with Bulgaria, Hungary, Poland, Romania, Slovakia and the Czech Republic,- the Free Trade Agreement with the Faroe Islands,- the Association Agreements with Cyprus and Malta,- the Free Trade Agreements with Estonia, Latvia and Lithuania,- the Agreement with Israel,- the Agreements with Algeria, Morocco and Tunisia,- the Agreements with Egypt, Jordan, Lebanon and Syria,- the Convention with the ACP States,- the Free Trade Agreement with Switzerland and Liechtenstein,- the Agreement on the European Economic Area.AGREEMENT in the form of an exchange of letters concerning the Canary Islands (96/143/EC)A. Letter from the European Community: Sir,When adopting the EC-Turkey Association Council Decision on implementing the final phase of the Customs Union, the Parties agreed that the provisions of that Decision were without prejudice to those of Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands.I would be obliged if you would confirm that the Government of the Republic of Turkey agrees with the content of this letter.Please accept, Sir, the assurance of my highest consideration.Head of the Delegation of the European CommunityF. J. ELORZA CAVENGTB. Letter from the Turkish Delegation: By letter dated 22 December 1995 you informed me as follows:'When adopting the EC-Turkey Association Council Decision on implementing the final phase of the Customs Union, the Parties agreed that the provisions of that Decision were without prejudice to those of Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands.I would be obliged if you would confirm that the Government of the Republic of Turkey agrees with the content of this letter.`I hereby confirm that the Government agrees with the content of this letter.Please accept, Sir, the assurance of my highest consideration.Head of the Turkish DelegationU. Ã ZÃ LKER